Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 1 of 20 PageID 1916




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 LAUREN CROWDER, individually
 and on behalf of similarly situated
 class members

              Plaintiff,

 v.                                               Case No: 2:19-cv-820-SPC-NPM

 ANDREU, PALMA, LAVIN &
 SOLIS, PLLC,

               Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Defendant Andreu, Palma, Lavin & Solis, PLLC’s

 (“APLS”) Motion for Summary Judgment (Doc. 65). Plaintiff Lauren Crowder

 responded (Doc. 76); APLS replied (Doc. 80). The Motion is granted in part.

                                    BACKGROUND

        This is a Fair Debt Collection Practices Act (“FDCPA”) case. Specifically,

 this falls within a subset based on a “meaningful involvement” or

 “meaningfully reviewed” theory. The idea is defendant (usually a law firm) is

 liable because it sent a dunning letter on firm letterhead, implying that a



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 2 of 20 PageID 1917




 lawyer meaningfully reviewed the file. But a lawyer either didn’t review the

 letter or simply glanced at it before mailing.

          That’s the theory; these are the facts.           Crowder financed laser hair

 removal through a bank (the “Debt”). After about half of the sessions, she was

 unhappy with the results.             So Crowder wanted to cancel the remaining

 treatments and get a refund. On that front, some back-and-forth efforts with

 the hair removal company and a call to the bank had no success. For a while,

 Crowder made payments on the Debt. Eventually, however, she defaulted.

          The bank sold the account to a debt buyer (Midland Funding, LLC).

 Midland sent Crowder a letter before placing the Debt with APLS for collection

 and assessment for litigation.2             After, APLS sent Crowder a form debt

 validation letter (the “Letter”). The Letter was on APLS letterhead and listed

 several firm attorneys. But no lawyer signed it. What’s more, the Letter did

 not threaten suit or contemplate further legal action.                 That was the only

 communication from APLS to Crowder. Two weeks later, Crowder sued. The

 Complaint alleged FDCPA violations of 15 U.S.C. §§ 1692e, e(3), e(10), and f.

          APLS seeks judgment for lack of standing and on the merits. As a

 threshold jurisdictional issue, the Court must consider standing first. Steel Co.

 v. Citizens for a Better Env’t, 523 U.S. 83, 101-02 (1998). Because the analysis




 2   This communication is not in the record despite the Court’s warning (Doc. 82).




                                                2
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 3 of 20 PageID 1918




 ends there, the Court need not reach the merits. Gardner v. Mutz, 962 F.3d

 1329, 1338-40 (11th Cir. 2020).

                              LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that

 there is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it

 “might affect the outcome of the suit under the governing law.” Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a material fact is in genuine

 dispute “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Id. At this stage, courts view all facts and draw all

 reasonable inferences in the light most favorable to the nonmoving party.

 Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002).

                                   DISCUSSION

       Federal courts can only hear “Cases” or “Controversies.” U.S. Const. art.

 III, § 2. From that limitation, the standing doctrine grew. Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1547 (2016). “The doctrine limits the category of

 litigants empowered to maintain a lawsuit in federal court.” Id. In the process,

 standing ensures courts respect the separation-of-powers boundaries set out in

 the Constitution. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013).

       To have standing, every plaintiff must show injury, causation, and

 redressability. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). These




                                         3
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 4 of 20 PageID 1919




 ain’t “mere pleading requirements.”     Id. at 561. Instead, standing “is an

 indispensable part of the plaintiff’s case,” so “each element must be supported

 in the same way as any other matter on which the plaintiff bears the burden

 of proof, i.e., with the manner and degree of evidence required at the successive

 stages of litigation.”   Id.   So when responding to summary judgment, a

 “plaintiff can no longer rest on such mere allegations, but must set forth by

 affidavit or other evidence specific facts, which for purposes of the summary

 judgment motion will be taken to be true.” Id. (cleaned up).

 A. Injury

       The parties dispute whether Crowder suffered an injury in fact. Because

 Crowder did not, she lacks standing.

       Of the three standing elements, actionable injury stands atop the heap.

 Spokeo, 136 S. Ct. at 1547. Injury in fact means plaintiff experienced the

 “invasion of a legally protected interest.” Lujan, 504 U.S. at 560. This injury

 must be (1) “concrete and particularized” and (2) “actual or imminent, not

 conjectural or hypothetical.” Id. (cleaned up). The “bare procedural violation”

 of a statute is not enough, even if Congress prescribed a cause of action. Id. at

 1549. So a plaintiff does not automatically have a concrete injury “whenever a

 statute grants a person a statutory right and purports to authorize that person

 to sue to vindicate that right.” Frank v. Gaos, 139 S. Ct. 1041, 1045 (2019)

 (citation omitted).




                                        4
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 5 of 20 PageID 1920




          Regardless of any FDCPA violation, therefore, Crowder must show the

 Letter caused her a concrete harm. Spokeo, 136 S. Ct. at 1549. An injury is

 concrete if it is “de facto”: “it must actually exist” and be “real,” “not abstract.”

 Id. at 1548 (cleaned up). Mainly, Crowder says she suffered emotional distress

 from the Letter. That harm was particularized.3

          Some courts outside the Eleventh have been skeptical of similar

 psychological allegations. E.g., Pennell v. Global Tr. Mgmt., LLC, 990 F.3d

 1041, at *3 (7th Cir. 2021) (“Nor does stress by itself with no physical

 manifestations and no qualified medical diagnosis amount to a concrete

 harm.”). Post-Spokeo decisions in this Circuit though are coalescing on a

 settled proposition that emotional distress from FDCPA violations can amount

 to a concrete injury under Article III. Kottler v. Gulf Coast Collection Bureau,

 Inc., No. 20-12239, 2021 WL 529425, at *1 (11th Cir. Feb. 12, 2021); Rivas v.

 Midland Funding, LLC, No. 19-13383, 2021 WL 271983, at *2 (11th Cir. Jan.

 27, 2021).4       While anybody facing collection likely is afraid, anxious, or

 stressed, not every FDCPA plaintiff who alleges emotional distress has

 standing. Valenzuela v. Axiom Acquisition Ventures, LLC, No. 8:19-cv-2181-T-


 3   Crowder does not advance any risk-of-harm injury.

 4E.g., Mraz v. I.C. Sys., Inc., No. 2:18-cv-254-FtM-38NPM, 2020 WL 7125629, at *1-2 (M.D.
 Fla. Dec. 4, 2020); Proescher v. Sec. Collection Agency, No. 3:17-CV-1052-J-32PDB, 2018 WL
 3432737, at *5 & n.2 (M.D. Fla. June 8, 2018), report & recommendation adopted, 2018 WL
 3428157 (July 16, 2018); see also Demarais v. Gurstel Chargo, P.A., 869 F.3d 685, 691-92 (8th
 Cir. 2017).




                                               5
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 6 of 20 PageID 1921




 60CPT, 2021 WL 62495, at *2 (M.D. Fla. Jan. 7, 2021) (holding unadorned

 frustration insufficient at the pleading stage). With little guidance, courts

 (including this one) have wondered at what point allegations on emotional

 distress become enough. But there’s no need to decide where Article III draws

 its exact line in the sand for standing on emotional injuries. Wherever that

 may be, Crowder’s on the wrong side.

       Much of the alleged distress is irrelevant for Crowder’s standing to sue

 APLS. Crowder “suffered anxiety and stress as a result of her being unable to

 pay off the” Debt. (Doc. 1 at 3). Such distress from default or dealing with the

 hair removal company, however, cannot support a concrete injury caused by

 APLS. What’s more, the alleged harms for potential class members are beside

 the point. (Doc. 1 at 10-14). Crowder must have standing herself to maintain

 this suit regardless of any injuries hypothetical class members suffered. See

 Gaos, 139 S. Ct. at 1046.

       With those bits disregarded, the Court turns to the alleged injury.

 According to the Complaint, the Letter caused Crowder “stress, confusion, and

 emotional distress,” along with “fear” that APLS would sue if Crowder did not

 pay. (Doc. 1 at 10). The Court assumes that is enough to plausibly allege

 standing. But this case is beyond the pleading stage. We’re at summary

 judgment—when courts up the ante to stay in the game. Lujan, 504 U.S. at

 561. This distinguishes several cases on which Crowder relies. Lamirand v.




                                        6
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 7 of 20 PageID 1922




 Fay Servicing, LLC, No. 2:20-cv-138-FtM-38MRM, 2020 WL 6134356 (M.D.

 Fla. Oct. 19, 2020); Salermo v. Hughes Watters & Askanase LLP, No. 4:19-cv-

 02791, 2021 WL 293311 (S.D. Tex. Jan. 28, 2021).

        In short, Crowder presents insufficient evidence to show the alleged

 emotional distress was a concrete injury.               The only evidence offered is

 Crowder’s deposition. Yet she never testified to any facts showing concrete

 emotional distress from receipt of the Letter. Mostly, Crowder noted her fear

 of being sued for the debt. Many of those instances, however, related to the

 letter Midland sent Crowder. (Doc. 65-5 at 13-14).5 Any emotional distress

 Crowder may have suffered related to the earlier Midland communication does

 not answer whether Crowder suffered emotional distress from the Letter. See

 Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1253 (11th Cir. 2020) (noting

 “plaintiff’s injury must be fairly traceable to the challenged action of the

 defendant, and not the result of the independent action of some third party not

 before the court”). As to distress from the Letter, Crowder provided nothing

 except the general statement she was worried about a lawsuit.                       But at

 summary judgment, this broad concern about potential legal action over a

 defaulted debt does not rise to the level of a concrete injury.


 5 In response to summary judgment, Crowder (more accurately counsel) misrepresents her
 deposition. (Doc. 76 at 11). A sizable block quote details worry and wasted time purportedly
 from the Letter, going so far as to include bracketed alterations suggesting Crowder referred
 to the Letter. (Doc. 65-5 at 12). Yet the deposition makes clear the communication Crowder
 spoke of in this quote was from Midland—not APLS.




                                              7
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 8 of 20 PageID 1923




       To start, Crowder’s injury is conclusory—without factual support. The

 Court does not believe just saying the word “fear” or phrase “emotional

 distress” is enough to establish a concrete injury in fact at this stage. A

 plaintiff must plead and prove a concrete injury.        Muransky v. Godiva

 Chocolatier, Inc., 979 F.3d 917, 924-25 (11th Cir. 2020) (en banc). To do so,

 “the ‘litigant must clearly and specifically set forth facts’ to satisfy the

 requirements of Article III.” Id. (quoting Whitmore v. Arkansas, 495 U.S. 149,

 155 (1990)).   Federal courts cannot “imagine or piece together an injury

 sufficient to give a plaintiff standing when it has demonstrated none, and we

 are powerless to create jurisdiction by embellishing a deficient allegation of

 injury.” Id. at 925 (cleaned up). In the past, this Court held a FDCPA plaintiff

 had concrete emotional injuries.     But he provided “specific, sworn facts

 supporting the allegations of emotional distress.” Mraz, 2020 WL 7125629 at

 *2 (noting plaintiff was “extremely offended and agitated” by a false dunning

 letter, along with worry over losing licensure for his job “which had strict

 reporting requirements for defaulted debts”).

       Crowder didn’t do that. And she cites a grand total of zero cases in which

 a bare statement of fear or worry about a potential suit over a defaulted debt

 was enough to go forward. “Emotional harm means impairment or injury to a

 person’s emotional tranquility.” Restatement (Third) of Torts § 45 (Am. L.

 Inst. 2012). There must be something from which the Court can conclude




                                        8
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 9 of 20 PageID 1924




 Crowder’s alleged injury is “real, and not abstract.” Spokeo, 136 S. Ct. at 1548.

 Any number of facts might do the trick (e.g., loss of sleep or inability to

 concentrate). See Rivas, 2021 WL 271983, at *2. But with just “the conclusory

 statement that a statutory violation caused an injury,” there is no standing.

 Muransky, 979 F.3d at 928.

       Here, that is especially problematic. Crowder’s concern about a lawsuit

 started months before the Letter arrived; it started with the Midland letter.

 Yet Crowder never points to a single fact suggesting mental anguish from the

 Letter. Rather, all Crowder testified to was the general worry a lawsuit might

 follow her default on the Debt: a concern she had all along. A recent case is

 instructive. Frank v. Autovest, LLC, 961 F.3d 1185 (D.C. Cir. 2020). There,

 debtor alleged “stress and inconvenience” from a debt collector’s lawsuit. Id.

 at 1188.   But “she never connected those general harms to the” FDCPA

 violations, so debtor lacked standing. Id.

       Through briefing, counsel tries to save the wanting testimony. But those

 efforts come up short. Crowder contends her general confusion over the Letter

 supports standing. Not so. Confusion—on its own—is not an injury in fact.

 E.g., Cooper v. Atl. Credit & Fin. Inc., 822 F. App’x 951, 955 (11th Cir. 2020)

 (“All [plaintiff] says, at most, is that she was confused, but in this context, her

 asserted injury of confusion was ‘conjectural’ or ‘hypothetical,’ because she has

 not alleged any actual harms that arose from her confusion.” (quoting City of




                                         9
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 10 of 20 PageID 1925




 L.A. v. Lyons, 461 U.S. 95, 101-02 (1983))); Brunett v. Convergent Outsourcing,

 Inc., 982 F.3d 1067, 1068 (7th Cir. 2020) (“But the state of confusion is not

 itself an injury.”). Like Cooper, Crowder failed to point to any harm resulting

 from confusion over the Letter.

       What’s more, many of Crowder’s highlighted concerns over the Letter

 revolved around what she thought were legal requirements—largely based on

 work some probate lawyer did years ago. For instance, Crowder took issue

 because the Letter was unsigned by a lawyer. Nothing required a signature.

 But Crowder said lawyers must sign legal documents, so the Letter concerned

 her. Likewise, based on how the probate attorney billed, Crowder thought an

 APLS lawyer should have spent thirty minutes to an hour reviewing the

 Letter.    And because the Letter looked like a form, cut-and-paste

 communication, she thought APLS didn’t spend time meaningfully reviewing

 it. These (and related statements) are meaningless for Crowder’s alleged

 injury as they say nothing about emotional distress. Rather, they’re Crowder’s

 musings on what she thinks lawyers should do to satisfy the meaningful review

 requirement. Even if these were FDCPA violations, a plaintiff taking mere

 offense over a statutory violation is not a concrete injury. E.g., Trichell, 964

 F.3d at 1000 (“And while a recipient may take offense that a private party has

 violated the FDCPA, that is akin to taking offense that the government has




                                       10
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 11 of 20 PageID 1926




 violated other statutes—an injury that is canonically abstract as opposed to

 concrete.”).

       In a meaningful review case, the emotional harm usually relates to

 worry, fear, or intimidation over a lawyer’s apparent involvement and implied

 opinion on the validity of a debt. E.g., Gonzalez v. Kay, 577 F.3d 600, 604 (5th

 Cir. 2009) (“A letter from a lawyer implies that the lawyer has become involved

 in the debt collection process, and the fear of a lawsuit is likely to intimidate

 most consumers.”).6 Confusingly, however, Crowder’s mindset was just the

 opposite.   Crowder was concerned the Letter was a copy-and-paste job in

 violation of the FDCPA. In other words, Crowder was not concerned a lawyer

 reviewed the Letter; she took offense over her suspicion a lawyer didn’t (or at

 least didn’t for very long). (Doc. 65-5 at 20 (“It doesn’t looked like [the Letter]

 was reviewed when it was sent to me, and that was my chief concern with it, if

 it was reviewed, by how long, because, again, it looks like it’s pretty copy-

 pasted.” (errors in original)); Doc. 65-5 at 16-17, 19).

       Nor does anything else help show an injury. Consider how the Letter did

 not identify the lawyer who reviewed the account. Crowder said this was a

 problem because she wouldn’t know what lawyer to call and discuss the Debt.




 6Worry over attorney involvement can be broader than specific fear of a lawsuit. Consumer
 Fin. Prot. Bureau v. Frederick J. Hanna & Assocs., P.C., 114 F. Supp. 3d 1342, 1364, 1366
 (N.D. Ga. 2015).




                                            11
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 12 of 20 PageID 1927




 Yet Crowder neither tried to call APLS nor testified on wanting to, so this is a

 red herring.   Similarly, Crowder’s confusion and anger over receiving the

 Letter—rather than her attorney—falls flat. (Doc. 65-5 at 26). As explained

 below, this is not traceable to APLS. Even if it were, this again amounts to

 general offense over a FDCPA violation. It is not testimony supporting a

 concrete emotional injury.

       As explained, Crowder failed to carry her burden to show a concrete

 injury. She argues Trichell is not a “silver bullet to save debt collectors from

 FDCPA violations where emotional distress is alleged.”        (Doc. 76 at 10).

 Crowder’s right in a general sense—Trichell says little about mental anguish.

 But she’s wrong this strawman argument carries the day because the converse

 is true. Emotional distress is not some unassailable allegation bestowing

 standing on any FDCPA plaintiff sharp enough to utter the phrase. Article

 III’s limitations aren’t hollow tokens brushed aside by magic words

 accompanying a statutory violation. E.g., Muransky, 979 F.3d at 925 (“And

 statutory violations do not—cannot—give us permission to offer plaintiffs a

 wink and a nod on concreteness.”). FDCPA might sanction strict liability,

 Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1271 (11th Cir. 2011), but Article III

 does not.   To be concrete, a plaintiff’s emotional distress from statutory




                                       12
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 13 of 20 PageID 1928




 violations must be “real” and “actually exist.”7 See Spokeo, 136 S. Ct. at 1548.

 Because all that Crowder offers is her deposition—which doesn’t provide a

 single fact supporting emotional distress in over 100 pages—the alleged injury

 is not concrete.

          Even if it were, Crowder relies on a hypothetical, future injury. In other

 words, Crowder’s fear was not an injury in fact. Lujan, 504 U.S. at 560 (Harm

 must be “actual or imminent, not conjectural or hypothetical.” (cleaned up)).

 The Supremes “repeatedly reiterated that threatened injury must be certainly

 impending to constitute injury in fact.” Clapper, 568 U.S. at 409 (cleaned up).

 So “allegations of possible future injury are not sufficient.” Id. (cleaned up).

 For that reason, “A prospective injury that is contingent on the choices of a

 third party is less likely to establish standing.” Ga. Republican Party v. SEC,

 888 F.3d 1198, 1202 (11th Cir. 2018).

          The Letter must be understood in context. It followed a communication

 from Midland. When Crowder received that letter, she thought Midland was

 suing. (Doc. 65-5 at 12). So Crowder hired a lawyer to defend her against a

 possible lawsuit. Apparently, the message reflected Midland would “transition

 [Crowder’s] account into the attorney review process after” a certain date.

 (Doc. 65-5 at 12). When the date came and went, Midland did just that—




 7   This does not suggest emotional distress must be tangible or significant.




                                                13
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 14 of 20 PageID 1929




 transferring the account to APLS. After receiving the Letter, Crowder was

 afraid APLS would sue her over the Debt. Even so, a lawsuit was not certainly

 impending. Crowder feared APLS “would file a lawsuit against her if payment

 was not promptly made.” (Doc. 1 at 10) (emphasis added). When she received

 the Letter, Crowder still hoped to settle the Debt for a lesser amount. (Doc.

 65-5 at 20-21, 26). What’s more, Crowder was already represented by counsel,

 so she contacted him when the Letter came in. (Doc. 65-5 at 18). And even a

 week after receiving the Letter, counsel knew no legal proceedings were

 underway. (Doc. 65-5 at 152) (Counsel “has not been expressly authorized to

 accept service of any lawsuit which [APLS] may file against” Crowder.

 (emphasis in original)).

       In short, a lawsuit was not certainly impending when Crowder sued.

 Nothing in the Letter suggested APLS was about to sue. Rather, the Letter

 was a standard debt validation notice. APLS identified itself as a debt collector

 trying to collect the Debt—not a law firm preparing for litigation. The Letter

 threatened no other action nor contemplated legal proceedings. It simply

 sought to validate the Debt. And that was the only communication from APLS

 to Crowder. Best the Court can tell, the Midland letter did not threaten suit

 either.   It just stated the account would transition to lawyer review.       So

 Crowder’s fear of a lawsuit when she received the Letter was simply worry

 about a hypothetical future injury.




                                        14
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 15 of 20 PageID 1930




        In response, Crowder points to evidence revealing APLS placed her

 account in its “review for suit queue.” (Doc. 76 at 16). That said, this is

 immaterial for standing. Standing must exist “when the suit was filed.” Davis

 v. Fed. Election Comm’n, 554 U.S. 724, 734 (2008).                    So this information

 Crowder learned during the case cannot support her fear at the time of suit.

 E.g., Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1352 n.3 (11th

 Cir. 2005) (standing “is not altered by events unfolding during litigation”).

 Even if APLS’ designation were relevant, it still does not show litigation was

 certainly impending. According to unrebutted evidence, APLS’ suit queue

 “means that the file will ultimately be reviewed by the firm to determine if

 litigation is proper under the firm’s suit guidelines.” (Doc. 65-1 at 4). At most,

 therefore, APLS was just considering whether to sue. Additionally, Crowder

 had ways eliminate any imminent threat of suit. She could have paid the Debt;

 she could have disputed the Debt; or she could have tried to settle the Debt. 8

 In other words, a lawsuit—while possible—was not certainly impending.

        The same goes for the unpled theory of a wasted time injury. For the

 first time in summary judgment briefing, Crowder raised this issue. Again,

 there are traceability problems addressed below.                 All the same, “Where a



 8 While it’s a risky proposition, debt collectors can technically sue during the validation
 period. See Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 136-37 (2d Cir. 2010). Even so,
 a debtor can stop a lawsuit (at least temporarily) by disputing the debt. E.g., Taylor v. Health
 Williams, L.L.C., 510 F. Supp. 2d 1206, 1213-14 (N.D. Ga. 2007).




                                               15
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 16 of 20 PageID 1931




 ‘hypothetical future harm’ is not ‘certainly impending,’ plaintiffs ‘cannot

 manufacture standing merely by inflicting harm on themselves.’” Muransky,

 979 F.3d at 931 (quoting Clapper, 568 U.S. at 416). So any time Crowder spent

 researching APLS about a hypothetical future harm does not confer standing.

       Finally, Crowder specifically disclaimed all actual damages—including

 any emotional distress and lost time. When asked what damages she suffered,

 Crowder answered: “It’s just statutory damages.” (Doc. 65-5 at 21). Likewise,

 the Complaint does not seek actual damages. (Doc. 1 at 10). To be sure,

 plaintiff need not prove damages to establish standing.     Mraz, 2020 WL

 7125629, at *2. All the same, considering Crowder’s other testimony, the fact

 she (and counsel) conceded there were no actual damages simply buttresses

 the Court’s conclusion. See Trichell, 964 F.3d at 1000.

       At bottom, the record amounts to no more than stray conclusory

 statements on emotional distress and offense taken over bare FDCPA

 violations. As far as Article III is concerned, there is no such this as an

 “anything-hurts-so-long-as-Congress-says-it-hurts” injury. Hagy v. Demers &

 Adams, 882 F.3d 616, 622 (6th Cir. 2018). Because Crowder failed to show she

 suffered an injury in fact, she lacks standing.




                                        16
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 17 of 20 PageID 1932




 B. Causation (or Traceability)

       Even if Crowder suffered an injury, she has a separate standing problem.

 Any injury was not traceable to the alleged FDCPA violations. See Buchholz

 v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020).

       Article III demands an injury that is “fairly traceable to the challenged

 conduct of the defendant.” Spokeo, 136 S. Ct. at 1547. Traceability means a

 “causal connection between the injury and the conduct complained of.” Focus

 on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1273 (11th

 Cir. 2003). This showing need not rise to the level of proximate causation, so

 even an indirect injury can satisfy the requirement. Cordoba v. DIRECTV,

 LLC, 942 F.3d 1259, 1271 (11th Cir. 2019). But the injury must result from

 the conduct of defendant—not “some third party.” Lujan, 504 U.S. at 560

 (citation omitted).

       While the parties don’t address it, the Sixth Circuit recently decided a

 doppelgänger case. Buchholz, 946 F.3d 855. There, a law firm sent debtor

 formulaic collection letters signed by an attorney. Nothing was wrong with the

 letters. Nor did they threaten suit. Still, debtor felt anxiety over suit “if

 prompt payment was not made” and brought a meaningful review action. Id.

 at 860. On those facts, debtor lacked standing because any anxiety he felt was

 his doing. It was debtor’s worry about the consequences of not paying his debt,

 rather than the firm’s conduct, that caused the distress.




                                       17
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 18 of 20 PageID 1933




       The result here is the same. Any fear Crowder had of APLS suing did

 not result from the Letter. Instead, it was Crowder’s own default and concern

 over the consequences that caused any distress. Likewise, any wasted research

 time cannot be attributed to APLS. Because Crowder fails to allege or support

 any injury fairly traceable to a meaningful review issue, she lacks standing.

       First is Crowder’s worry about a lawsuit. Any distress suffered is not

 traceable to attorney review (or lack thereof). While Crowder disagreed with

 the hair removal company not providing a refund, she never disputed the Debt

 with Midland or APLS. And in court, Crowder admitted she incurred the Debt

 then defaulted—owing a balance of $1,640. (Docs. 1 at 2-3; 65 at 3; 76 at 18).

 Like Buchholz, Crowder’s injury was solely traceable to the consequences of

 her default. No amount of attorney review could have ameliorated Crowder’s

 concern. The Debt was not disputed and—before sending the Letter—APLS

 did not receive word Crowder had counsel. So even if a lawyer spent hours

 reviewing every scrap of paper in the file, the Letter still would have been sent

 to Crowder. Any lack of meaningful review, therefore, did not cause (directly

 or indirectly) a psychological injury Crowder suffered.

       Second, the unalleged wasted time theory fails too. Crowder spent time

 researching if APLS sent others validation letters after they disputed debts

 and retained counsel. (Doc. 65-5 at 25-26). But those are not the FDCPA

 violations at issue. Rather, the issue is whether there was meaningful attorney




                                        18
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 19 of 20 PageID 1934




 review. So the harms must be traceable to those violations, not some other

 ones, for this analysis.9

         What’s more, if that wasted time is traceable to anyone, it’s directly

 traceable to Crowder and her counsel. Again, nobody disputed the Debt to

 Midland or APLS. Nor did either know Crowder retained counsel until after

 she received the Letter. So it was impossible for APLS to know about the

 perceived errors Crowder researched. As Crowder put it, she “would have to

 take that up with [her counsel] about why [information] was not

 communicated.” (Doc. 65-5 at 26). Any wasted time, therefore, was a self-

 inflicted injury not caused by APLS. Swann v. Ga. Sec’y of State., 668 F.3d

 1285, 1288 (11th Cir. 2012) (stating “a controversy is not justiciable when a

 plaintiff independently caused his own injury”); Wasser v. All Market, Inc., 329

 F.R.D. 464, 470-71 (S.D. Fla. 2018) (collecting cases).

         In the end, any injury Crowder suffered was not traceable to APLS’

 challenged conduct. So she lacks standing.

         Accordingly, it is now

         ORDERED:

         Defendant’s Motion for Summary Judgment (Doc. 65) is GRANTED in

 part.



 9For that reason, time Crowder spent researching unrelated issues (like zombie debt) or
 working on this lawsuit don’t help her cause. (Doc. 65-5 at 27).




                                           19
Case 2:19-cv-00820-SPC-NPM Document 84 Filed 04/09/21 Page 20 of 20 PageID 1935




       (1) This action is DISMISSED without prejudice for lack of standing.

       (2) The Clerk is DIRECTED to enter judgment, terminate all pending

           motions or deadline, and close the case.

       DONE and ORDERED in Fort Myers, Florida on April 9, 2021.




 Copies: All Parties of Record




                                       20
